EXHIBIT CERTIFICATE OF DESIGNATIONS OF FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES B OF PRIVATEBANCORP, INC. PrivateBancorp, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), in accordance with the provisions of Section 151 of the General Corporation Law of the State of Delaware thereof, does hereby certify: The board of directors of the Corporation (the “Board of Directors”) or an applicable committee of the Board of Directors, in accordance with the Amended and Restated Certificate of Incorporation and the Amended and Restated By-laws of the Corporation and applicable law, adopted the following resolution on January 21, 2009 creating a series of Two Hundred Forty-Three Thousand Eight Hundred Fifteen (243,815) shares of Preferred Stock of the Corporation designated as “Fixed Rate Cumulative Perpetual Preferred Stock Series B”. RESOLVED, that pursuant to the provisions of the Amended and Restated Certificate of Incorporation and the Amended and Restated By-laws of the Corporation and applicable law, a series of Preferred Stock, no par value, of the Corporation be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part 1.Designation and Number of Shares.There is hereby created out of the authorized and unissued shares of preferred stock of the Corporation a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series B” (the “Designated Preferred Stock”).The authorized number of shares of Designated Preferred Stock shall be Two Hundred Forty-Three Thousand Eight Hundred Fifteen Part 2.Standard Provisions.The Standard Provisions contained in Annex A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Designations to the same extent as if such provisions had been set forth in full herein. Part 3.Definitions.The following terms are used in this Certificate of Designations (including the Standard Provisions in Annex A hereto) as defined below: (a)“Common Stock” means the common stock, no par value, of the Corporation. (b)“Dividend Payment Date” means February15, May15, August15 and November15 of each year. (c)“Junior Stock” means the Common Stock, the Series A Junior Nonvoting Preferred Stock and any other class or series of stock of the Corporation the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation. (d)“Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e)“Minimum Amount” means (f)“Parity Stock” means any class or series of stock of the Corporation (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Corporation (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (g)“Signing Date” means the Original Issue Date. Part 4.Certain Voting Matters.Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. [Remainder of Page Intentionally Left Blank] 2 IN WITNESS WHEREOF, PrivateBancorp, Inc.has caused this Certificate of Designations to be signed by Larry D. Richman, its President and Chief Executive Officer, this 28th day of January PrivateBancorp, Inc. By: /s/Larry D. Richman Name:Larry D. Richman Title:President and Chief Executive Officer 3 ANNEX A STANDARD PROVISIONS Section1.General Matters.Each share of Designated Preferred Stock shall be identical in all respects to every other share of Designated Preferred Stock.The Designated Preferred Stock shall be perpetual, subject to the provisions of Section5 of these Standard Provisions that form a part of the Certificate of Designations.The Designated Preferred Stock shall rank equally with Parity Stock and shall rank senior to Junior Stock with respect to the payment of dividends and the distribution of assets in the event of any dissolution, liquidation or winding up of the Corporation. Section2.Standard Definitions.As used herein with respect to Designated
